— In a proceeding pursuant to CPLR article 78 to review a determination of respondent dated January 20,1982, which, after a hearing, placed petitioners on general probation for one year upon the condition that petitioners permanently remove a dog from their apartment, petitioners appeal from a judgment of the Supreme Court, Queens County (Goldstein, J.), dated September 29,1982, which, after a hearing, dismissed the proceeding.
Judgment affirmed, without costs or disbursements.
The determination of respondent is supported by substantial evidence (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176). Furthermore, the penalty imposed was not so disproportionate to the offense as to be shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222).
The law is clear that the no-pet rule of respondent is reasonable and enforceable (see Trump Vil. Section 3 v Moore, 84 AD2d 812; Megalopolis Prop. Assoc. v Buvron, 125 Misc 2d 32; Riverbay Corp. v Klinghoffer, 34 AD2d 630; Matter of Didyk v Golar, NYLJ, Jan. 18, 1972, p 17, col 7, affd 40 AD2d 639, mot for lv to app den 31 NY2d 645, app dsmd 31 NY2d 963). Titone, J. P., Mangano, Gibbons and O’Connor, JJ., concur.